Case 20-32367-sg|7 Doc 1 Filed 09/14/20 Entered 09/14/20 13:34:06 Page 1 of 13

Fill in this information to identify the ree

   

United States Bankruptcy Court for the:

 

 

 

i
|
| NORTHERN District of TEXAS \ A ios
Co (State) i ork guat
Case number {if known): Chapter i ‘ ot Cc
| pines oF"
_ _! ; tea CQ] Check if this is an
© or amended filing

Official Form 205
Involuntary Petition Against a Non-Individual 1215

Use this form to begin a bankruptcy case against a non-individual you allege to be a debtor subject to an involuntary case. If you want to begin
a case against an individual, use the Involuntary Petition Against an Individual (Official Form 105). Be as complete and accurate as possible. If
more space Is needed, attach any additional sheets to this form. On the top of any additional pages, write debtor’s name and case number (if
known).

 

 

Identify the Chapter of the Bankruptcy Code Under Which Petition Is Filed

4. Chapter of the Check ane:

Bankruptcy Code
Chapter 7

C) Chapter 11

|

Identify the Debtor |

 

3. Other names you know E
, the debtor has used in Ms!
‘the last 8 years

 

 

 

Include any assumed
names, trade names, or
doing business as names.

 

4. Debtor’s federal
Employer Identification 42 Unknown

Number (EIN) 75-1444 139

i
| EIN ON

| Principal place of business Mailing address, if different

5. Debtor's address
1999 BRYAN ST, SUITE 900

I
'

3050 REGENT BLVD

 

 

 

 

 

 

Number Street Number Street
SUITE 400 ee T CORPORATION SYSTEM
IRVING TX 75063 DALLAS TX 75201
j City State ZIP Code City State ZIP Code

Location of principal assets, if different from
principal place of business

DALLAS

County Number Street

 

 

 

 

City State ZIP Code

Official Form 205 Involuntary Petition Against a Non-Individual page 1
Case 20-32367-sg|7 Doc 1 Filed 09/14/20 Entered 09/14/20 13:34:06 Page 2 of 13

peor ~+~ 4EXAMINATION MANAGEMENT SERVICES, INC cose number wimun

Name

 

 

 

is Debtor’s website (URL) WWW.EMSINET.COM

 

1 Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
QO Partnership (excluding LLP)
CL) Other type of debtor. Specify:

7. Type of debtor

 

 

| 8 Type of debtor’s

| business Check one:
C) Health Care Business (as defined in 11 U.S.C. § 101(27A))
| L) Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
| C) Railroad (as defined in 11 U.S.C. § 101(44)) |
LJ Stockbroker (as defined in 11 U.S.C. § 101(53A)) |
Q Commodity Broker (as defined in 11 U.S.C. § 101(6))
me Clearing Bank (as defined in 11 U.S.C. § 781(3)) |
) None of the types of business listed.
i LJ Unknown type of business.
a a et re See ene ne ree
9. To the best of your KH No
knowledge, are any
bankruptcy cases OQ) Yes. Debtor Relationship

 

pending by or against

 

 

any partner or affiliate District Date filed aS TY Case number, if known
of this debtor?
Debtor Relationship
District Date filed Case number, if known
MM / DD /YYYY
Report About the Case
10. Venue Check one:

BX) over the last 180 days before the filing of this bankruptcy, the debtor had a domicile, principal place of
business, or principal assets in this district longer than in any other district.

Lia bankruptcy case concerning debtor's affiliates, general partner, or partnership is pending in this district.

11. Allegations Each petitioner is eligible to file this petition under 11 U.S.C. § 303(b).
The debtor may be the subject of an involuntary case under 11 U.S.C. § 303(a).

At least one box must be checked:

L) The debtor is generally not paying its debts as they become due, unless they are the subject of a bona
fide dispute as to liability or amount.

4 Within 120 days before the filing of this petition, a custodian, other than a trustee, receiver, or an
agent appointed or authorized to take charge of less than substantially all of the property of the
debtor for the purpose of enforcing a lien against such property, was appointed or took possession.

12. Has there been a KI No

transfer of any claim
against the debtor by or Q) Yes. Attach all documents that evidence the transfer and any statements required under Bankruptcy

to any petitioner? Rule 1003(a).

 
 

Official Form 205 Involuntary Petition Against a Non-Individual page 2
Case 20-32367-sg|7 Doc 1 Filed 09/14/20 Entered 09/14/20 13:34:06 Page 3 of 13

better + 4.EXAMINATION MANAGEMENT SERVICES INC

 

Name

13. Each petitioner’s claim Name of petitioner

JTD SERVICES INC

BISTATE PROFESSIONAL SERVICES INC séé attached —_

Case number {if tnown)

Nature of petitioner's claim Amcunt of the claim
above the value of
any lien

see attached 40,633.30
$ SPH

1

LYNN BLANK EXAM SERVICES see attached 5 36,201.64

FIVE FIGHT FIGHT TWO INC ~— see attached

$13,601.75

Total of petitioners’ claims

$132,178.13

If more space is needed to list petitioners, attach additional sheets. Write the alleged debtor's name and the case number, if known, at
the top of each sheet. Following the format of this form, set out the information required In Parts 3 and 4 of the form for each
additional petitioning creditor, the petitioner's claim, the petitioner's representative, and the petitioner’s attorney. Include the
statement under penalty of perjury set out in Part 4 of the form, followed by each additional petitioner's (or representative’s) signature,

along with the signature of the petitioner’s attorney.

EF eases for Rellef

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
$500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Petitioners request that an order for relief be entered against the debtor under the chapter of 11 U.S.C. specified in this petition. If a
petitioning creditor is a corporation, attach the corporate ownership statement required by Bankruptcy Rule 1010(b). If any petitioner is a
foreign representative appointed in a foreign proceeding, attach a certified copy of the order of the court granting recognition.

| have examined the information in this document and have a reasonable belief that the information is true and correct.

Petitioners or Petiticners’ Representative

Name and mailing address of petitioner

SEE ATTACHED

 

Name

 

Number Street

 

City State ZIP Code

Name and mailing address of petitioner's representative, if any

 

Name

 

Number — Sireet

 

City State ZIP Cade

| declare under penalty of perjury that the foregoing is true and correct.

Executed on
MM /DD /YYYY

x

 

Signature of petitioner or representative, including representative's title

Official Form 205

Attorneys

 

Printed name

 

Firm name, if any

 

Number Street

 

 

 

City State ZIP Code
Contact phone Email

Bar number

State

x

 

 

Signature of attorney

Date signed _
MM /DD /YYYY

Involuntary Petition Against a Non-Individual page 3
Case 20-32367-sgj7 Doc 1 Filed 09/14/20 Entered 09/14/20 13:34:06 Page 4 of 13

oir + EXAMINATION MANAGEMENT SERVICES, ING ae
“  eentinuation (page 4} -

Name and mailing eddrass of petitioner

JTO SERVICES INC
Ne

3743 Airport Fr Beway #3" 18

 
 

 

 

 

 

 

 

  
 
 

 

 

 

pane Skeat

Fort Worth _?d 78180 a ss
i State AP Gods saree Sees

Namie and mailing address of petitipner’s representative, if any Se aos

Jay Keyser Contact phone a

 

— er ane one

Nam

 

104 W Carruth Lane Sees a
Number Strest : : ,

ble Oak. T5OTT acetic .

@P Code

  

 

i declare under penally of perury that the forsaaing is true and conect.

 

Signature of atiomey

 

 

eee of Nar OF representative, including renresentative’s vlis Man THO PTY

Name and mailing address of petitioner

Lyne Biank Exarn Services
Aleiryis

 

 

 

8865 Commodity Cr #13-216 siti

Fem neg 42, War

 

 

umber Sieat_

Criando

 

 

   

 

 

  

ely ZiP Soda

Name and mailing address of petitioner's rearesentative, if any = a ee
* Comreiaes! poleryrney erpicatl

Lynn Blank Exam Services eo a —

rans

Bar number

 

8565 Commadity Cr #13-216 " —_ —
Nerber Street

Suse

 

   
 

 

  

 

7 f me iy atiomey
“asta
x 5
AL rth hewn
vo ated Date shed a
sane OF onion at of neptaseniaifrs, rtiucing recresemetive’s His wi / OR FP rryy

 

Offieial For: 205 Invaiuniary Petilion Against a Nan-individuat page 4
Case 20-32367-sgj7 Doc 1 Filed 09/14/20 Entered 09/14/20 13:34:06

Debtor EXAMINATION MANAGEMENT SERVICES INC Case number (rinown

continuation (page 5)

Name and mailing address of petitioner

BISTATE PROFESSIONAL SERVICES INC

 

Name

17838 Chesterfiled Airport Road

 

Number Street

Chesterfield MO 63005
City State ZIP Code

Name and mailing address of petitioner's representative, if any

 

 

tris L. Hardy
Name
83 esterfi i Road
Number Street
Chesterfield MO 63005
City State ZIP Code

Executed on 09/08/2020

MM /DD /YYYY

x Stee k. Blarcdy

Signature of petitioner or representative, Including representative's title

Name and mailing address of petitloner

FIVE EIGHT EIGHT TWO, INC

| declare under penalty of perjury that the foregoing is true and correct.

Pon teem ine or oe eee re ttt a oe Se ee eee

 

 

 

Name
k Blvd #402
Number Street
Jacksonville FL 32216
Cly State ZIP Code

Name and mailing address of petitioner's representative, if any

Christine Ross
| Name

4841 State Road 13

Number Street

 

Executed on 09/08/2020 _

e Loaitines 2. or

Signature of petitioner or representative, iva, including representative's tite

 

Saint Johns FL 32259
City State ZIP Code

| declare under penalty of perjury that the foregoing is true and correct.

x

=o - - oo ee

Page 5 of 13

 

 

 

Printed name

 

Firm name, if any

 

Number Street

 

City Stale

Contact phone Email

Bar number

ZIP Cade

 

State

x

 

Signature of attomey

Date signed
MM /DD /YYYY

Se FSC SSE IS 1S ea athe a wea

 

Printed name

 

Firm name, if any

 

Number Street

 

City State

Contact phone Email

Bar number

ZIP Code

 

State

 

Signature of attorney

Bate signed
MM / BO fYYYY

Official Form 205 Involuntary Petition Against a Non-Individual

page 4

rn ctor eerie

 

 

nea ttt eet: te Nee never ga
Case 20-32367-sg|7 Doc 1 Filed 09/14/20 Entered 09/14/20 13:34:06 Page 6 of 13

ATTACHMENT TO INVOLUNTARY PETITION FILED AGAINST EXAMINATION
MANAGEMENT SERVICES, INC.

1. The petitioners provide exam services to the insurance industry and submit the billing for these
services through Examination Management Services, Inc. (EMSI). EMSI bills the insurance
company and then pays the petitioners twice monthly for these services after keeping their
percentage for collection and web services provided to the industry. Other lines of business
include occupational health, drug collections, and clinicals. Petitioners agree to provide these
services and EMS] agrees to take their percentage and then pay the petitioners for the services
provided. Each petitioner acts as a separate independent contractor for these services by
employing their own staff and providing their own materials and tools.

2. On July 1*, EMSI “missed” their first payment to the petitioners.

3. On July 3, an email was circulated among EMSI employees and contractors that
announced that EMSI was closed effective immediately.

4. On July 15", EMSI “missed” their second payment to the petitioners.

5. Amounts reflected on petition is reflective of these missed payments in addition to outstanding
work that was in dispute.

6. Upon trying to obtain payment directly from the insurance carriers, it has been discovered that
EMSI submitted all billing (completed by petitioners) through June 30, 2020 to the carriers for
payment and carriers were contractually obligated to submit payment to EMSI. On August 3 it
was confirmed that MCA Financial Group (Dallas/Fort Worth, Texas, 214.452.8200) was
actively pursuing collections on behalf of a “bank” creditor of EMSI.

7. As of the date of this filing, EMSI has not communicated directly with the petitioners to
formulate a plan to pay for the services provided by the petitioners that EMSI has collected.

(Following is a screen shot of the EMSI web site announcing the closing and an email distributed to
employees and contractors announcing the closing on a holiday).
sn SIAL POE AFA PARRA RRs [FARRER URSHARGP 19:34:06 Page 7 96531 of 1
> fatacdmer- wees Te PAGE

 

-EMSI Ceases Operations, Effective July 3,
2020

‘COVID-19 has disrupted families, communities, and businesses
“in our country and around the world. EMSI‘has. become a
casualty of these unprecedented times, as the pandemic has
-severely depressed service volumes. As a-result, all company

operations ceased on Friday, July 3,.-2020.

We are. thankful for all our customers: and to EMSI staff and
partners for their service to EMS! and its clients.

‘https://www.emsinet.com/ | 9/7/2020
Case 20-32367-sgj7 Doc 1 Filed 09/14/20 Entered 09/14/20 13:34:06 Page 8 of 13

4 fermnesine - eana ie § Fiom

From: : . . - EXAM inceormile! Metra 410  <jacksonvillesto. éxam@emsinet: com>

     

. inirjax@inrjax:com. -

 

Sent: f "Friday, July 3,-2020 5:11.PM-
Tor °. . imrjax@imrjax.com
Subject: wo , FW: EMSI Ceases ata Immediately
Christine Ross
Branch Manager, Jacksonville Metro. 440 r

‘A NETWORK SERVICE: PROVIDER OF EMS

8825 Perimeter Park Boulevard, Suite 402 { Jacksonville, Fi 32216
Pi 904.733.2222 | Cz 904. 733. 2222 | F: 833.258.4226
‘Powerful Information. Improved Outcomes.

 

‘From: Melissa Tilman yea ee i)
\ Sent! Friday; July 03;.2020°3:37 PM -
Subject: EMSI Ceases Operations Immediately: :

Hello all,
First'and foremost, | did-not know anything about this until the information was passed to us today. | have enjoyed
working with each of you. If you have seen this-already, please see below. communication:

Melissa Tillman.
Regional Operations Manager — Southeast

To All EMSI Ermine”

1
oir

2nd, Was. your last day of enipboyiient. if you are already. working ‘ody, a company holiday, please stop working. If you:
are in an ‘office; please go home immediately.

Finat payrolf amounts will be processed as'soor as administratively possible, All employee benefits, as applicable .will end
as of the-close of business foday. ‘No COBRA or employee benefit continuation will be available, due. to the end of
business operations. ‘Should you. have interest in personal. insurance coverage you may contact an.insurance broker at
877-249-6037 or via email at ChoaseMylo. com/Dunning. °

Information regarding collection of personal belongings at a later date will. be forthcoming.
COVID-L9 has disrupted farnilies, communities and businesses in.our country and around the world, EMSI has, now

become a: casualty of these unprecedented times, as service volumes have not rebounded sufficiently for the company .to
meet its finéhcial obligations, . Thank you for your service. fo EMSI and its alent,
Case 20-32367-sg|7 Doc 1 Filed 09/14/20 Entered 09/14/20 13:34:06 Page 9 of 13

CORPORATE OWNERSHIP STATEMENT PURSUANT
TO FEDERAL RULES OF BANKRUPTCY PROCEDURE }
AND 7007.5

  

Pursuant &: Rules |OO7{ay1) ane 7507

 

Federal Rules of Bankruptcy

Procedure. JTD SERVICES, INC. respectfully represents that no corporation directly ar

indirectly owns 10% of more of any class of its equity interest

 

 

By: Jay Keyser

President

ITD SERVICES, INC
Case 20-32367-sg|7 Doc 1 Filed 09/14/20 Entered 09/14/20 13:34:06 Page 10 of 13

CORPORATE OWNERSHIP STATEMENT PURSUANT
TO FEDERAL RULES OF BANKRUPTCY PROCEDURE 1007
AND 7087.1
Pursuant to Rules '007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy
Procedure, LYNN BLANK/EXAM SERVICES, respectfully represents that no

corporation directly or indirectiy owns 10% of more of any class ofits equity interest

Dated Sepiember 8, 2020

C4 ef, A /

ML L 4 fh

By: Lynn Blank
President

LYNN BLANK/EXAM SERVICES
Case 20-32367-sg|7 Doc 1 Filed 09/14/20 Entered 09/14/20 13:34:06 Page 11 of 13

CORPORATE OWNERSHIP STATEMENT PURSUANT
TO FEDERAL RULES OF BANKRUPTCY PROCEDURE 1007
AND 7007.1

Pursuant to Rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy
Procedure BISTATE PROFESSIONAL SERVICES, INC. respectfully represents that no

corporation directly or indirectly owns !0% of more of any class ofits equity interest,

Dated September 8, 2020

By: Iris L. Hardy
President

BISTATE PROFESSIONAL SERVICES, INC.
Case 20-32367-sgj7 Doc 1 Filed 09/14/20 Entered 09/14/20 13:34:06 Page 12 of 13

CORPORATE OWNERSHIP STATEMENT PURSUANT
TO FEDERAL RULES OF BANKRUPTCY PROCEDURE 1007
AND 7007.1

Pursuant to Rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy
Procedure, FIVE EIGHT EIGHT TWO, INC. respectfully represenis that no corporation

directly or indirectly owns 16% ofmore of any class ofits equity interest.

Dated September 8, 2020

By: Christine Ross

 

President

FIVE EIGHT EIGHT TWO, INC.
g . . a

 
  
 
 

uBR
“19-176018504

 

 
  
   

   
 

        
 

HRS RGMEPER TET yo TYE
PAY EXACTLY GENT!

  
  

PAY TO THE Coes Lpe MecHaery
ORDER OF KS Baie eee COTS for Mertheny

district GE. FRAO.

 
 
  

 

Tot TERMS OW THE REVERSE ne

acumen ESS TREE —————__.
PURCHAMTR BY egy

 

hbO2d004008 to bh 7602850

WHLGVOY

a

NCW
|

£
t

 

PURCHASE AGREEMENT: You F purchaser a°ree that Westem Union Financial Services Inc. (RUESI) ne read pina na parnent
lace

or aiden WUFSI S| Mone: Onler a unless 1 ous ll i ne face of the Mone, tthe tine cf

Buiave, ead 8) you upon cheors or theft ts stent Uni tion re ssi. a Inc. i in peri immediatse, one ash you preside

UFSH vich tis or ney OF redler roses st iosuede y ¥¥eziem Union Pinar, Dial Serve Ego! Hved, Cokiral r cusloms:
Service, call 1B50 309530

¥ 19176018504 *

1 JUS SIL

=

“= LOAD THIS CIRECTION, THIS SIDE UP
